 1   Edward Misleh SBN 273645
     The Law Offices of Edward Misleh APC
 2   615 Tenth Street
     Sacramento, California 95814
 3   Telephone: (916) 443-1267
     ed@edwardmisleh.com
 4
     Attorneys for Plaintiff:
 5   Paul Singh and Andrea Singh
 6

 7                                     UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9

10
     PAUL SINGH AND ANDREA SINGH,                           Case No.: 2:18-cv-00445-WBS-AC

11                                  Plaintiff,
                                                            ORDER ON JOINT STIPULATION FOR
12          v.                                              ORDER GRANTING SUBSTITUTION OF
                                                            PLAINTIFF ANDREA SINGH AS
13   LOWE’S HOME CENTERS, LLC, and DOES 1 to                SUCCESSOR TO PAUL SINGH
     50, Inclusive,
14
                                    Defendant
15

16

17
            The Court, having read and considered the Joint Stipulation for Order granting substitution of

18   Plaintiff Andrea Singh as successor to Paul Singh, Deceased, pursuant to Federal Rule of Civil

19   Procedure 25(a)(1), and good cause appearing therefore, rules as follows:
20
            IT IS HEREBY ORDERED THAT substitution of Plaintiff Andrea Singh as successor to Paul
21
     Singh, Deceased, is granted.
22
            IT IS SO ORDERED.
23

24   Dated: October 8, 2019

25

26

27

28
       [PROPOSED] ORDER ON JOINT STIPULATION FOR ORDER GRANTING SUBSTITUTION OF ANDREA
                               SINGH AS SUCCESSOR TO PAUL SINGH



                                                        1
